The petition by the department of children and families for certification for appeal from the Appellate Court, 63 Conn. App. 493 (AC 20663), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the trial court impermissibly delegated to the department of children and families the responsibility of determining, in the future, whether visitation by the respondent mother is in the best interests of the child?”
Carolyn C. Mihalek, in opposition.
Decided July 10, 2001